This opinion is subject to administrative correction before final disposition.




                              Before
                 MONAHAN, STEPHENS, and COGLEY
                     Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                         Jordan J. SPEAKS
                    Private (E-1), U.S. Marine Corps
                               Appellant

                             No. 202200029

                        _________________________

                           Decided: 20 June 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Kimberly Kelly

 Sentence adjudged 21 October 2021 by a special court-martial convened
 at Naval Air Station Pensacola, Florida, consisting of a military judge
 sitting alone. Sentence in the Entry of Judgment: confinement for six
 months, and a bad-conduct discharge.

                           For Appellant:
                  Commander C. Eric Roper, JAGC, USN

                        _________________________

      This opinion does not serve as binding precedent under
            NMCCA Rule of Appellate Procedure 30.2(a).

                        _________________________
                 United States v. Speaks, NMCCA No. 202200029
                               Opinion of the Court

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred.1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     KYLE D. MEEDER
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2